           Case 1:18-cv-10222-PAE Document 46 Filed 06/14/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
HISCOX INSURANCE COMPANY, INC.                                            18-CV-10222-PAE


        Plaintiff,


                          -against-

CURTIS BORDENAVE, BUSINESS MOVES
CONSULTING, INC. dba BUSINESS MOVES, KHALED
M. KHALED and ATK ENTERTAINMENT, INC.

                                             Defendants.
-----------------------------------------------------------------------X
                              NOTICE OF PLAINTIFF’S MOTION FOR
                       LEAVE TO FILE AN AMENDED COMPLAINT AND
                                        FOR A SPEEDY HEARING

        PLEASE TAKE NOTICE THAT Plaintiff Hiscox Insurance Company, Inc. (“Plaintiff”),

by and through its undersigned counsel, shall move this Court before the Honorable Paul A.

Engelmayer, United States District Judge for the Southern District of New York, at Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, NY 10007, at such time as the

Court may hereafter determine, for leave to file an Amended Complaint, pursuant to Rule 15(a)(2)

of the Federal Rules of Civil Procedure.

        Plaintiff further respectfully requests that, pursuant to Rule 57 of the Federal Rules of Civil

Procedure this Court give expedited consideration to the motions currently pending in this case,

due to the substantial prejudice accruing to Hiscox, and further set this matter down for a speedy

hearing.

        PLEASE TAKE FURTHER NOTICE THAT, in support of its motion, Plaintiff shall rely

upon the accompanying Memorandum of Law and the Declaration of Laura B. Dowgin, Esq.




LEGAL\41296289\1
           Case 1:18-cv-10222-PAE Document 46 Filed 06/14/19 Page 2 of 3



        Pursuant to Local Civil Rule 6.1(b), any opposition to this motion shall be served within

fourteen days after service of this Notice. Reply papers, if any, shall be served within seven days

of service of the answering papers.

Dated: New York, New York
       June 14, 2019

                                                             By: /s/ Laura Dowgin
                                                             Laura B. Dowgin, Esq. (LD8588)
                                                             Cozen O’Connor
                                                             Attorneys for Plaintiff
                                                             45 Broadway, Suite 1600
                                                             New York, New York 10006
                                                             (212) 453-3775
                                                             ldowgin@cozen.com




                                                 2
LEGAL\41296289\1
           Case 1:18-cv-10222-PAE Document 46 Filed 06/14/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

I, Laura Dowgin, hereby certify that on this 14th day of June, 2019, I caused a copy of the foregoing

(i) Notice of Plaintiff’s Motion for Leave to File an Amended Complaint and for a Speedy Hearing,

(ii) Memorandum of Law with Exhibits and (iii) Declaration of Laura B. Dowgin in Support

thereof, to be served through the Court’s electronic filing system upon all counsel of record.




                                                      /s/ Laura Dowgin
                                                      Laura Dowgin




                                                 3
LEGAL\41296289\1
